Case 1:19-cr-10335-DJC Document 173-4 Filed 09/15/21 Page 1 of 5




                        EXHIBIT D
9/14/2021               Case 1:19-cr-10335-DJC Locations
                                                Document        173-4
                                                         - The Handle       FiledCycling
                                                                      Bar Indoor   09/15/21
                                                                                         Studios Page 2 of 5


                      We are OPEN at all brick-and-mortar studios!! Book your next class here.

                                                                              LOCATIONS




                                                   South Boston
                                          Located
                                          Located in
                                                  in South
                                                     South Boston
                                                           Boston steps
                                                                  steps away
                                                                        away from
                                                                             from the
                                                                                  the Broadway
                                                                                      Broadway Station
                                                                                               Station
                                                     141
                                                     141 Dorchester
                                                         Dorchester Ave,
                                                                    Ave, Boston,
                                                                         Boston, MA
                                                                                 MA 02127
                                                                                    02127



                                                                LEARN MORE




                                                                                                          RESERVE
                                                                                                         YOUR BIKE

https://handlebarcycling.com/locations/                                                                              1/4
9/14/2021               Case 1:19-cr-10335-DJC Locations
                                                Document        173-4
                                                         - The Handle       FiledCycling
                                                                      Bar Indoor   09/15/21
                                                                                         Studios Page 3 of 5




                                                          Fenway
                                          Located
                                          Located on
                                                  on Boylston
                                                     Boylston Street
                                                              Street right
                                                                     right across
                                                                           across from
                                                                                  from Fenway
                                                                                       Fenway Park
                                                                                              Park
                                                    1336
                                                    1336 Boylston
                                                         Boylston St.
                                                                  St. Boston,
                                                                      Boston, MA
                                                                              MA 02215
                                                                                 02215



                                                              LEARN MORE




                                                  North Station
                            Located
                            Located on
                                    on Canal
                                       Canal St,
                                             St, just
                                                 just aa few
                                                         few steps
                                                             steps away
                                                                   away from
                                                                        from North
                                                                             North Station
                                                                                   Station and
                                                                                           and the
                                                                                               the TD
                                                                                                   TD Garden
                                                                                                      Garden
                                                        101
                                                        101 Canal
                                                            Canal St.
                                                                  St. Boston,
                                                                      Boston, MA
                                                                              MA 02114
                                                                                 02114



                                                               LEARN MORE
                                                                                                            RESERVE
                                                                                                           YOUR BIKE

https://handlebarcycling.com/locations/                                                                                2/4
9/14/2021               Case 1:19-cr-10335-DJC Locations
                                                Document        173-4
                                                         - The Handle       FiledCycling
                                                                      Bar Indoor   09/15/21
                                                                                         Studios Page 4 of 5




                                          Harvard Square
                             Located
                             Located on
                                     on Massachusetts
                                        Massachusetts Avenue
                                                      Avenue between
                                                             between Central
                                                                     Central Square
                                                                             Square and
                                                                                    and Harvard
                                                                                        Harvard Square
                                                                                                Square
                                                1030
                                                1030 Mass
                                                     Mass Ave,
                                                          Ave, Cambridge,
                                                               Cambridge, MA
                                                                          MA 02138
                                                                             02138



                                                          LEARN MORE




                                                                                                          RESERVE
                                                                                                         YOUR BIKE

https://handlebarcycling.com/locations/                                                                              3/4
9/14/2021               Case 1:19-cr-10335-DJC Locations
                                                Document        173-4
                                                         - The Handle       FiledCycling
                                                                      Bar Indoor   09/15/21
                                                                                         Studios Page 5 of 5




                                                        Back Bay
                                     Located
                                     Located in
                                             in the
                                                the Prudential
                                                    Prudential Center,
                                                               Center, in
                                                                       in the
                                                                          the heart
                                                                              heart of
                                                                                    of Boston’s
                                                                                       Boston’s Back
                                                                                                Back Bay.
                                                                                                     Bay.
                                                        800
                                                        800 Boylston
                                                            Boylston Street
                                                                     Street STE
                                                                            STE 013
                                                                                013



                                                              LEARN MORE




                                                                                                             RESERVE
                                                                                                            YOUR BIKE

https://handlebarcycling.com/locations/                                                                                 4/4
